Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua H. Sgueo (Reg. No. 67,154) on February 9, 2021.

Acknowledgments
In view of Examiner’s amendment claims 1-20 remaining pending and have been allowed subject to examiner’s amendment. 

The Application has been amended as follows:
1.	(Currently Amended)	A mobile device in a network environment, the mobile device comprising:

a communication interface; 
a processor; and
a memory storing a payment application and one or more computer programs including instructions which, when executed by the processor, cause the processor to: 
execute the payment application,
in response to executing the payment application, select a plurality of authentication servers among authentication servers of the network environment based on card information of the payment application, 

based on the requesting of the challenge value, receive the challenge value from each of the plurality of authentication servers, 
in response to the receiving of the challenge value, select a first card based on a user input, 
select a first challenge value from among the received challenge values based on the user input, the first challenge value corresponding to the first card, 
in response to the selecting of the first challenge value, perform an authentication of a user,
generate first authentication information by encrypting the first challenge value based on an encryption key associated with the authentication, when the authentication is successful, and
transmit, to a first authentication server corresponding to the first challenge value, the first authentication information.

2.-4.	(Cancelled)

5.	(Currently Amended)	The mobile device of claim 1, wherein the instructions, when executed by the processor, cause the processor to: 
perform biometric authentication corresponding to the first challenge value as the authentication of the user, and 
based on the biometric authentication being successful, encrypt the first challenge value by using the encryption key associated with the biometric authentication.

6.	(Currently Amended)	The mobile device of claim 1, wherein the instructions, when executed by the processor, cause the processor to receive a validity period of challenge value information with the challenge value from each of the plurality of authentication servers.

7.	(Currently Amended)	The mobile device of claim 1, wherein the instructions, when executed by the processor, cause the processor to:

store the first mapping information in the memory, and 
select the first authentication server by using the first mapping information.

8.	(Currently Amended)	The mobile device of claim 7, wherein the instructions, when executed by the processor, cause the processor to: 
identify the finance company associated with the selected first card, and 
select the authentication server mapped to the finance company.

9.	(Currently Amended)	The mobile device of claim 8, wherein the instructions, when executed by the processor, cause the processor to select all cards including the first card, and wherein the first card is registered in the payment application.

10.	(Currently Amended)	The mobile device of claim 8, wherein the instructions, when executed by the processor, cause the processor to select at least one card among a plurality of cards registered in the payment application based on at least one of a latest use record, a frequency of use of each card, a current location of the mobile device, or a current time.

11.	(Currently Amended)	The mobile device of claim 8, further comprising:
a display,
wherein the instructions, when executed by the processor, cause the processor to: 
arrange cards including the first card registered in the payment application on the display, 
display a user interface including a portion of the arranged cards on the display, 
change the portion of the arranged cards included in the user interface into a different portion of the arranged cards based on an order of arrangement, and 
select a second card based on a direction.

12.	(Currently Amended)	The mobile device of claim 11, wherein the instructions, when executed by the processor, cause the processor to arrange cards registered in the payment application based on at least one of a priority set by the user, a use record of each card, a type of the payment application, or a current location of the mobile device.

13.	(Currently Amended)		The mobile device of claim 7, wherein the instructions, when executed by the processor, cause the processor to, in response to receiving updated first mapping information from the payment server, update the first mapping information stored in the memory by using the updated first mapping information received from the payment server.

14.	(Currently Amended)		The mobile device of claim 1, wherein the instructions, when executed by the processor, cause the processor to: 
generate second mapping information by mapping the first authentication information, information about an authentication server sending the first authentication information, and information about a finance company, and 
store the second mapping information in the memory.

15.	(Currently Amended)	The mobile device of claim 14, wherein the instructions, when executed by the processor, cause the processor to select the first authentication information corresponding to a card selected by using the second mapping information.

16.	(Currently Amended)	The mobile device of claim 15, wherein the instructions, when executed by the processor, cause the processor to identify the authentication server corresponding to the first authentication information selected by using the second mapping information.

17.	(Currently Amended)	A mobile device in a network environment, the mobile device comprising:

a communication interface; 
a processor; and
a memory storing a first challenge value corresponding to first payment information of a payment application, a second challenge value corresponding to second payment information of the payment application, and one or more computer programs including instructions which, when executed by the processor, cause the processor to: 
execute the payment application, 
in response to executing the payment application, receive the first challenge value and the second challenge value from a first authentication server and a second authentication server, respectively, among authentication servers of the network environment, the first challenge value and the second challenge value being stored in the memory,
select one payment information among the first payment information and the second payment information through the payment application based on a user input, 
in response to the selecting of the one payment information, select one of the first challenge value or the second challenge value based on the user input, the selected challenge value corresponding to the one payment information, 
in response to selecting one of the first challenge value or the second challenge value, perform an authentication of a user, 
generate first authentication information by encrypting one of the first challenge value or the second challenge value based on an encryption key associated with the authentication, when the authentication is successful, and
transmit the first authentication information to an authentication server corresponding to the selected challenge value.

18.	(Currently Amended)	The mobile device of claim 17, wherein the instructions, when executed by the processor, cause the processor to: 
perform biometric authentication corresponding to the selected challenge value as the authentication of the user, and 
based on the biometric authentication being successful, generate the first authentication information by encrypting the selected challenge value based on the encryption key associated with the biometric authentication.

19.	(Currently Amended)	The mobile device of claim 17, wherein the instructions, when executed by the processor, cause the processor to: 
in response to a validity period of the first challenge value or the second challenge value expiring, transmit a request message to one of the first authentication server or the second authentication server to request a challenge value, and 
in response to receiving a new challenge value from one of the first authentication server or the second authentication server, update the first challenge value or the second challenge value by using the new challenge value.

20.	(Currently Amended)	A non-transitory computer-readable recording medium having recorded thereon instructions which, when executed by a processor of a mobile device in a network environment, cause the processor to perform a method comprising:
executing a payment application;
in response to executing the payment application, selecting a plurality of authentication servers among authentication servers of the network environment based on payment information of the payment application; 
requesting a challenge value from the plurality of authentication servers;
based on the requesting of the challenge value, receiving the challenge value from each of the plurality of authentication servers;
in response to the receiving of the challenge value, selecting a first card based on a user input;
in response to the selecting of the first card, selecting a first challenge value from among the received challenge values based on the user input, the first challenge value corresponding to the first card; 
performing an authentication of a user, the authentication corresponding to the first challenge value;
generating first authentication information by encrypting the first challenge value based on an encryption key associated with the authentication, when the authentication is successful; and
transmitting the first authentication information to a first authentication server corresponding to the first challenge value.

21.-22	(Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Chen et al (hereinafter “Chen”) U.S. Patent Application Publication No. 2015/0254445 A1.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-53 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, …the inventor’s lexicography must prevail….” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The primary reference Chen (U.S. Patent Application Publication No. 2015/0254445 A1) is directed to binding a cyber wallet in the form of stored and protected account information, which may be "carried" on a tamper resistant portable electronic storage medium such as a smartcard, or stored on the customer's computer (or personal digital assistant, PCMCIA card, or the like) together with the browser/mosaic software, is provide to a customer for the purpose of making electronic payments from the possessor of the wallet to a merchant at a remote site on the Internet.
Chen however does not at least teach or suggest at least "in response to executing the payment application, select a plurality of authentication servers among authentication servers of the network environment based on card information of the payment application, request a challenge value from each of the plurality of authentication servers, based on the requesting of the challenge value, receive the challenge value from each of the plurality of authentication servers, in response to the receiving of the challenge value, select a first card based on a user input, select a first challenge value from among the received challenge values based on the user input, the first challenge value corresponding to the first card, in response to the selecting of the first challenge value, perform an authentication of a user, generate first authentication information by encrypting the first challenge value based on an encryption key associated with the authentication, when the authentication is successful, and transmit, to a first authentication server corresponding to the first challenge value, the first authentication information” as recited in independent claims 1, 17 and 20.
Moreover, the missing claimed elements from Chen are not found in a reasonable number of reference(s). Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Chen disclosure because: such would have changed the basic working principles and the operation of Chen which is silent with respect to in response to executing the payment application, select a plurality of authentication servers among authentication servers of the network environment based on card information of the payment application, request a challenge value from each of the plurality of authentication servers, based on the requesting of the challenge value, receive the challenge value from each of the plurality of authentication servers, in response to the receiving of the challenge value, select a first card based on a user input, select a first challenge value from among the received challenge values based on the user input, the first challenge value corresponding to the first card, in response to the selecting of the first challenge value, perform an authentication of a user, generate first authentication information by encrypting the first challenge value based on an encryption key associated with the authentication, when the authentication is successful, and transmit, to a first authentication server corresponding to the first challenge value, the first authentication information” as recited in independent claims 1, 17 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior arts made of record and not relied upon is considered pertinent to applicants disclosure.
Royyuru (U.S. Patent Application Publication No. 2012/00317035 A1).
Zizka (U.S. Patent Application Publication No. 2013/00325662 A1).
Zou (U.S. Patent Application Publication No. 2014/00282902 A1) 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        February 10, 2021